Opinion by
Tilson, J.
In accordance with stipulation of counsel and on the authority of Abstract 43372 the tape measures in question were held dutiable" as household utensils at 40 percent under paragraph 339. Brass base shells stipulated to be similar to those the subject of New York Merchandise Co. v. United States (8 Cust. Ct. 209, C. D. 607) were held dutiable at 35 percent under paragraph 353 as parts of articles having as an essential feature an electrical element or device, such as signs.